UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-1376


SUSAN F. KEEVER,

                Plaintiff - Appellee,

          v.

MARTHA MEDLOCK GALLAGHER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:10-cv-00237-FDW; 02-33036; 02-03243)


Submitted:   January 20, 2012             Decided:   February 8, 2012


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas B. Kakassy, THOMAS B. KAKASSY, PA, Gastonia, North
Carolina, for Appellant. Geoffrey A. Planer, GEOFFREY A. PLANER
LAW FIRM, Gastonia, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Martha   Medlock    Gallagher          appeals    from     the   district

court’s order affirming the bankruptcy court’s order determining

that the debt arising from the underlying state court judgment

is non-dischargeable in its entirety under 11 U.S.C. § 523(a)(6)

(2006).     We have reviewed the record included on appeal, as well

as   the   parties’      briefs,     and       we    find   no    reversible        error.

Accordingly,      we    affirm    for    the     reasons    stated       by   the   courts

below.     Keever v. Gallagher, Nos. 3:10-cv-00237-FDW; 02-33036;

02-03243 (W.D.N.C. filed Mar. 25, 2011, and entered Mar. 28,

2011; May 1, 2010).            We dispense with oral argument because the

facts    and    legal   contentions        are      adequately     presented        in   the

materials      before    the     court   and        argument     would    not   aid      the

decisional process.

                                                                                AFFIRMED




                                            2